Citation Nr: 1024876	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  03-32 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

Entitlement to a rating in excess of 30 percent for residual 
injury to muscle group III (Diagnostic Code 5303), associated 
with residuals of a gunshot wound to the right chest with 
compensatory scoliosis of the thoracic spine.

Entitlement to the assignment of a 30 percent rating for 
residuals of a gunshot wound to the right chest with compensatory 
scoliosis of the thoracic spine (Diagnostic Code 6843), currently 
rated at 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter

INTRODUCTION

The Veteran served on active duty from March 1967 to June 1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision in which 
the RO continued a 20 percent rating under Diagnostic Code (DC) 
6843 for the Veteran's service connected residuals of a gunshot 
wound to the right chest with compensatory scoliosis of the 
thoracic spine.  

In a June 2005 decision, the Board determined that the Veteran 
was entitled to a 30 percent disability rating for residuals of a 
gunshot wound, right chest with compensatory scoliosis of the 
thoracic spine under DC 6843.  [The disability had been rated as 
20 percent disabling.]  The Board also denied a claim of 
entitlement to an initial disability rating in excess of 30 
percent for post traumatic stress disorder (PTSD).

The Veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  By a January 2007 Order, the Court 
granted a January 2007 Joint Motion for Remand (JMR) and remanded 
that part of the Board's June 2005 decision which denied a 
disability rating in excess of 30 percent for residuals of a 
gunshot wound, right chest with compensatory scoliosis of the 
thoracic spine.  The appeal as to the PTSD issue was dismissed.

The claim was then remanded in an August 2007 Board decision 
which directed the RO to afford the Veteran an adequate VA 
examination and consider a separate disability rating for Muscle 
Groups I-IV consistent with the January 2007 JMR.  

The RO completed that development and issued a January 2008 
rating decision in which the RO granted service connection for 
residuals of gunshot wound right chest, involving the external 
oblique, Muscle Group XIX, a 10 percent rating for the Veteran's 
scars, and assigned a separate 30 percent evaluation (under DC 
5303) for the Veteran's residual injury to Muscle Group III.  

The issue concerning the propriety of the Veteran's current 
rating for residuals of a gunshot wound to the right chest with 
compensatory scoliosis of the thoracic spine (Diagnostic Code 
6843) is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  The Veteran's residuals of a gunshot wound involving Muscle 
Group III is manifested by a through-and-through wound, there is 
evidence of a hospitalization for a prolonged period in service 
for treatment of the wound, and the record contains consistent 
complaints of cardinal symptoms of muscle wounds with reports of 
pain, fatigue, and other symptoms consistent with no more than 
moderately severe injury to Muscle Group III.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residual 
injury to muscle group III (Diagnostic Code 5303), associated 
with residuals of a gunshot wound to the right chest with 
compensatory scoliosis of the thoracic spine, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.56, 4.73, Diagnostic Code 5303 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the development 
of a claim. Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
[hereinafter VCAA].  This law and its implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2009).

The VCAA and its implementing regulations also include new 
notification provisions. Specifically, they require VA to notify 
the claimant and the claimant's representative, if any, of any 
information and medical or lay evidence, not previously provided 
to the Secretary, that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2009).

In this case, the record reflects that VA has made reasonable 
efforts to notify the Veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claims.  VA provided the Veteran with a copy of 
the appealed September 2001 rating decision, August 2003 SOC, 
November 2003, April 2004, and January 2008 SSOCs, June 2005 and 
August 2007 Board decisions, and the January 2008 rating 
decision.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  Specifically, the 
documents contained the pertinent provisions of VA's Schedule for 
Rating Disabilities, including the diagnostic codes and 
associated rating criteria.  See 38 C.F.R. Pt. 4 (2009).  By way 
of these documents, the Veteran was also specifically informed of 
the information and evidence previously provided to VA or 
obtained by VA on his behalf.  In addition, in December 2003 and 
September 2007 letters, VA informed the Veteran and his 
representative of the information and medical and lay evidence 
necessary to substantiate a claim for an increased rating.  
Specifically, VA asked the Veteran to submit current evidence 
showing that his disability had gotten worse.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the Veteran and his representative of the 
evidence he was responsible for submitting and what evidence VA 
would obtain on his behalf.  Specifically, in the December 2003 
and September 2007 letters, VA informed the Veteran that VA would 
assist in obtaining relevant records and asked him to identify 
sources of any relevant records, including medical and employment 
records, so that VA could request those records on his behalf.  
VA also asked the Veteran to submit any medical reports that he 
had, as well as statements from anyone with personal knowledge of 
his disabilities.  Lastly, VA informed the Veteran that it is his 
responsibility to ensure that VA receives all requested records 
not in the possession of a Federal department or agency.  Thus, 
the Board finds that the Veteran was informed of the evidence he 
was responsible for submitting and the evidence VA would obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that the Veteran was informed that 
he could submit any records in his possession relevant to his 
claim. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that have 
been associated with the claims file consist of the Veteran's 
service treatment records, post-service VA medical records, VA 
examination reports, and statements made by the Veteran and his 
representative in support of his claim.  The Board observes that 
all relevant VA medical records have been obtained and associated 
with the claims file.

All the VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims. Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2009) (describing 
harmless error).  The Board notes that the Veteran was not 
provided with a VCAA notice letter prior to the initial 
unfavorable rating decision; however, the Board finds that any 
defect in the timing of the provision of notice was properly 
cured when the RO furnished the Veteran the August 2007 letter 
along with the above-mentioned correspondences, and readjudicated 
his claim in January 2008.  In addition, because each of the four 
content requirements of a VCAA notice has been fully satisfied, 
any error in not providing a single notice to the veteran 
covering all content requirements prior to the initial 
unfavorable rating decision is harmless error.

Under the circumstances in this case the Board finds that the 
Veteran is not prejudiced by the adjudication of his claim based 
on the current record and will proceed with a decision on the 
merits.  

II.  Pertinent Laws and Regulations

The Veteran seeks a disability rating in excess of 30 percent for 
residuals of a gunshot wound involving injury to Muscle Group III 
(Diagnostic Code 5303).   

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The following analysis is therefore undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.

The criteria for determining how to classify a muscle injury are 
set forth in 38 C.F.R. § 4.56 (2009).  The criteria consist of 
the type of injury, the history and complaints, and the objective 
findings.  For VA purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  A through-and-
through injury with muscle damage shall be evaluated as no less 
than a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar is 
minimal with no evidence of fascial defect, atrophy, or impaired 
tonus.  There is no impairment of function or metallic fragments 
retained in the muscle tissue.  Finally, for a slight disability 
of muscles, there will be no cardinal signs or symptoms of muscle 
disability.  38 C.F.R. § 4.56(d)(1).  

Moderate disability results from a through and through or deep 
penetrating wound without the explosive effect of high velocity 
missile and no residuals of debridement or prolonged infection.  
Objective findings include relatively small or linear entrance 
and exit scars with signs of moderate deep fascial or muscle 
substance loss or impaired muscle tonus.  A moderate disability 
will also be classified as such when there is a loss of power or 
lowered threshold of fatigue when compared to the non injured 
side.  38 C.F.R. § 4.56(d)(2).  

A moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity missile 
of small size or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of soft 
parts, intermuscular cicatrization.  There must be evidence of a 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade.  The record must contain consistent 
complaints of cardinal symptoms of muscle wounds. Evidence of 
unemployability because of inability to keep up with work 
requirements, if present, must be considered.  The objective 
findings are entrance and, if present, exit scars that are 
relatively large and so situated as to indicate a track of a 
missile through important muscle groups.  There are indications 
on palpation of moderate loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of normal firm resistance of 
muscles compared with the sound side. The tests of strength and 
endurance of the muscle groups involved (compared with the sound 
side) give positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(d)(3).

Under 38 C.F.R. § 4.56(d)(4), a severe disability of muscles 
involves a through-and-through or deep penetrating wound due to a 
high-velocity missile, or a large or multiple low-velocity 
missiles, or the explosive effect of a high- velocity missile, or 
shattering bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding and 
cicatrization.  The history and complaints are similar to the 
criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of the 
missile.  X-ray films may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and explosive 
effect of the missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles are in the wounded area.  The muscles do not swell and 
harden normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  If present, 
the following are also signs of severe muscle damage:  (A) X-ray 
evidence of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of missile.  (B) 
Adhesion of scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle.  (C) Diminished muscle excitability to 
pulsed electrical current in electro-diagnostic tests.  (D) 
Visible or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4).

Additionally, under 38 C.F.R. § 4.55:

(a) A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the injuries 
affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 muscle groups for the 
foot and leg (diagnostic codes 5310 through 5312); 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which act 
upon an ankylosed joint, with the following exceptions: (1) In 
the case of an ankylosed knee, if muscle group XIII is disabled, 
it will be rated, but at the next lower level than that which 
would otherwise be assigned. (2) In the case of an ankylosed 
shoulder, if muscle groups I and II are severely disabled, the 
evaluation of the shoulder joint under diagnostic code 5200 will 
be elevated to the level for unfavorable ankylosis, if not 
already assigned, but the muscle groups themselves will not be 
rated.

(d) The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of muscle 
groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation for 
the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group injury 
shall be separately rated and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

Disabilities of Muscle Group III are evaluated under Diagnostic 
Code 5303, for the intrinsic muscles of the shoulder girdle, 
which also includes the pectoralis major I (clavicular) and 
deltoid muscles.  Muscle Group III provides elevation and 
abduction of the arm to the level of shoulder, and acts with 
Muscle Group II to provide forward and backward swing of the arm.  
This Code provides a 20 percent rating for moderate impairment of 
the dominant upper extremity, a 30 percent rating for moderately 
severe impairment, and a 40 percent rating for severe impairment.  
38 C.F.R. § 4.73, Diagnostic Code 5303 (2009).  As the Veteran is 
right-handed, the criteria for the evaluation of the dominant 
extremity apply.

III.  Analysis

The Veteran filed a claim for an increased rating in February 
2001.  

The Veteran's disability was examined by the VA in September 
2007.  Upon examination there was no tenderness with palpation to 
the right flank, right oblique muscles, and right pectoralis 
major with range of motion and stretching.  There was no muscle 
weakness or loss of muscle function noted on this examination.  
There was mild tenderness with palpation to the right upper 
quadrant.  However, there was no swelling or erythema noted.  
There was a pectus deformity of the sternum noted.  The examiner 
noted that a 1972 x-ray showed very minimal scoliosis but no 
abnormality was noted.  The Veteran reported flare-ups of pain 
which occur when he does any motion or exertion.  Specifically, 
the Veteran stated that twisting, reaching, and pulling caused 
pain.  The severity reported was 8 out of 10.  Symptoms were 
presented with movement of muscle pain and activity did seem to 
be limited by fatigue.  However, he was still able to move fully 
throughout the entire range of motion without any difficulty.  On 
the anterior chest there was a scar from the exit wound just 
inferior to the pectoralis major muscle which measured 8 cm.  
Also, in the right lower quadrant there was another scar, 4 cm, 
in which the Veteran stated a drain was placed.  There was no 
tenderness over the scars.  The scar where the drain was placed 
had an indentation measuring approximately 1 cm.  There were 
local adhesions at the site of the scars.  There was a small 
amount of tissue loss at the site of the scars when compared to 
normal tissue.  

After viewing the evidence objectively, the record shows that the 
Veteran's residuals of a gunshot wound involving injury to Muscle 
Group III does not warrant a rating in excess of 30 percent.  
This is because the Veteran's disability has been manifested by a 
through-and-through wound, there is evidence of a hospitalization 
for a prolonged period in service for treatment of the wound, and 
the record contains consistent complaints of cardinal symptoms of 
muscle wounds with reports of pain, fatigue, and other symptoms 
consistent with no more than moderately severe injury to Muscle 
Group III.  However, at no time during the pendency of the appeal 
has the Veteran's disability approximated a severe muscle 
disability.  There is no objective evidence of findings that 
include extensive ragged, depressed and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the track 
of the missile.  There were no x-ray films that showed minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of the missile.  
Palpation did not show moderate or extensive loss of deep fascia 
or of muscle substance.  There were no soft or flabby muscles in 
the wounded area.  The muscles did not swell and harden normally 
in contraction.  Tests of strength or endurance compared with the 
sound side or of coordinated movements did not show positive 
evidence of severe impairment of function.  

The Board notes that the Veteran stated, during his September 
2007 VA examination, that he has pain when mopping at work and 
has a lifting restriction of 10 lbs.  However, the Veteran has 
submitted no evidence showing that his service-connected 
disability markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, and as 
there is also no indication that this disability has necessitated 
hospitalization during the pendency of this appeal, the Board is 
not required to remand this matter for the procedural actions 
concerning extra-schedular evaluations outlined in 38 C.F.R. § 
3.321(b)(1).

Overall, the evidence does not support a rating in excess of 30 
percent for residual injury to muscle group III (Diagnostic Code 
5303), and the claim for that benefit must be denied.  38 C.F.R. 
§ 4.7.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of this muscle injury disability, 
pursuant to Hart, and that a rating in excess of 30 percent must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for residual 
injury to muscle group III (Diagnostic Code 5303), associated 
with residuals of a gunshot wound to the right chest with 
compensatory scoliosis of the thoracic spine, is denied.  


REMAND

The claims file must be returned to the RO for corrective action.  
Originally, this matter came to the Board on appeal from a 
September 2001 rating decision in which the RO continued a 20 
percent rating under DC 6843 for residuals of a gunshot wound of 
right chest with compensatory scoliosis of the thoracic spine 
(i.e., a respiratory disability).  In a June 2005, the Board 
entered a decision that granted the Veteran a 30 percent rating, 
under DC 6843, for (respiratory) residuals of a gunshot wound of 
the right chest with compensatory scoliosis of the thoracic 
spine.  The Veteran appealed that part of the decision that 
denied a rating in excess of 30 percent for the respiratory 
residuals under DC 6843; and in January 2007, the Court entered 
an order granting a JMR and remanding that part of the Board's 
decision that denied a disability rating in excess of 30 percent 
for residuals of gunshot wound to the right chest with 
compensatory scoliosis of the thoracic spine (i.e., the 
respiratory disability), which also instructed the Board to 
consider a separate rating for Muscle Groups I through IV and 
afford the Veteran an adequate examination.  Hence, that part of 
the June 17, 2005, Board decision that granted a 30 percent 
rating under DC 6843, for this separate respiratory disability 
remained undisturbed.

In August 2007, the Board remanded the matter to the RO.  After 
affording the Veteran a VA examination, the RO issued a January 
2008 rating decision which granted the Veteran, in pertinent 
part, a separate rating for residual injury to Muscle Group III, 
as directed in the remand.  However, the January 2008 rating 
decision does not reflect the rating award granted by the Board 
in its June 2005 decision which specifically increased the 
Veteran's disability rating from 20 percent to 30 percent 
disabling under DC 6843, for (respiratory) residuals of a gunshot 
wound to the right chest with compensatory scoliosis of the 
thoracic spine.  As such, upon remand, the RO should take 
corrective action to implement the award of the 30 percent rating 
under DC 6843 for the (respiratory) residuals of a gunshot wound 
of the right chest with compensatory scoliosis of the thoracic 
spine, as ordered in the June 17, 2005, Board decision.  

Accordingly, the case is REMANDED for the following action:

The RO is to take corrective action to 
effectuate and implement the June 17, 2005, 
Board decision that granted a 30 percent 
rating for residuals of a gunshot wound to 
the right chest with compensatory scoliosis 
of the thoracic spine under DC 6843, which is 
a respiratory disability; and which was not 
effectuated in the January 23, 2008, rating 
decision.




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


